Case 1:19-cr-00512-RA Document1 Filed 07/17/19 Page 1of1
Case 3:17-cr-00145-REP Document 206-1 Filed 07/02/19 Page 1 of 1 PagelD# 927

 

 

 

 

 

 

 

 

 

 

     

 

 

 

 

 

Prob 22 (VAE Rev. 4/13) DOCKET NUMBER (Tran, Court)

TRANSFER OF JURISDICTION 2 3:17CROO145 ~ on

1 O CRIN meqap
NAME AND ADDRESS OF SUPERVISED RELEASEE: DISTRICT . DIVISION
; see . EASTERN DISTRICT OF Richmond
Mamadou Bah, ° SDNY VIRGINIA
SDNY
oda STENT NAME OF SENTENCING JUDGE
ee PRONIC Vv mr

eM ENE NICALLY FILED Robert E. Payne

Te DATES OF SUPERVISED RELEASE: FROM To

‘at RY): 3/19/2019 3/18/2022

OFFENSE :

Count I: Conspiracy to Commit Bank Fraud in violation of 18 U.S.C. § 1349, a Class B felony.

Count 2: Access Device Fraud, in violation of 18 U.S.C, § 1029(a)(3), a Class C felony.

 

PART 1 - ORDER TRANSFERRING JURISDICTION

 

UNITED STATES DISTRICT COURT FOR THE EASTERN DISTRICT OF VIRGINIA

 

IT IS HEREBY ORDERED that pursuant to 18 U.S.C, 3605 the jurisdiction of the supervised releasee named above be
transferred with the records of the Court to the United States District Court for the SOUTHERN DISTRICT OF NEW YORK upon
that Court's order of acceptance of jurisdiction. This Court hereby expressly consents that the period of supervised release may be
changed by the District Court to which this transfer is made without further inquiry of this Court.*

 

 

july * 2019 isi hey
Kobert &. Payne
Date Senior United States District Judge

 

*This sentence may be deleted in the discretion of the transferring Court.

 

PART 2 - ORDER ACCEPTING JURISDICTION

 

UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK ~NEW YORK DIVISION

 

 

IT IS HEREBY ORDERED that jurisdiction over the above-named supervised releasee be accepted and assumed by this
Court from and after the entry of this order.

 

 

 

J 5 2019 evi : ° 7 Te
Effective Date United States District Judge
“Me ishmte er
&
“ % S
Q o oy
O <
‘ % %
% % »
% % %
% ‘ j
